Citation Nr: 1115431	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-42 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to polycystic ovarian disease (PCOD) with amenorrhea.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for migraine headaches.  

4.  Entitlement to service connection for flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In February 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of the hearing is of record.  

At the time of the hearing, the Veteran submitted additional evidence, a duplicate of a June 1995 document explaining that she was medically disqualified from reenlistment.  In a February 2011 signed statement, the Veteran waived initial RO consideration of this new evidence.  The Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. § 20.800 (2010).



The issue of entitlement to vocational and education rehabilitation benefits has been raised by the record in a February 2011 letter and during the February 2011 Board hearing.  As is reflected by the Board hearing transcript, the Board does not have jurisdiction over this issue, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required as to the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  See Charles v. Principi, 16 Vet. App. 370 (2002) (observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical examination as "necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence [including statements of the claimant]; contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the [VA] to make a decision on the claim.").

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In her August 2009 written statement, the Veteran contended that her hearing loss, migraine headaches, and feet problems became problems while she was on active duty and since had become aggravated and worse.  

Concerning the Veteran's claim for service connection for diabetes, the Board notes that while service treatment records are negative for blood sugar problems or treatment for diabetes, the Veteran testified during her Board hearing that she thought she was diagnosed in service as a borderline diabetic and at discharge was told to go to a VA Medical Center (VAMC) for an examination and that's where she was told she was diabetic.  She also said that she had been treated at the Memphis VAMC since 1991 for diabetes and had no private treatment for diabetes.  

The Veteran has also contended, in the alternative, that her diabetes mellitus, type II, is secondary to her service-connected polycystic ovarian disease with amenorrhea.  

The Board's review of the claims file discloses there is no discharge examination when the Veteran left active duty in April 1991, but that VA records dated from August 1991 to April 1992, and an October 1991 VA examination, make no reference to a diagnosis of diabetes.  

A February 1999 VA gynecology examination noted that the Veteran's family history was negative for diabetes but made no diabetic findings regarding the Veteran.  

A January 2003 VA medical record, as well as a May 2008 VA gynecological examination, noted that the Veteran had an increased risk for insulin resistance and needed follow-up on fasting blood sugar.  

VA medical records dated in May 2003, August 2003, and February 2009 appear to show that the Veteran's glucose measured within normal limits.  

VA medical records dated in June 2003, August 2009, and September 2009 show a past medical history of diabetes.  

An August 2005 private hospital record revealed that the Veteran had had diabetes for more than 10 years.  

VA medical records dated in September 2005 and November 2005 show that the Veteran was prescribed Metformin daily for her diabetes.  

However, VA records dated in November 2005 and May 2007 show that the Veteran did not have diabetes.  

Urinalysis at VA in September and October 2007 noted borderline measurements of sugar in the Veteran's urine.  

A VA doctor noted that the Veteran had a questionable history of diabetes in September 2007.  Another September 2007 VA record noted that the Veteran was diagnosed with diabetes by a private doctor prior to her neurological symptoms, but that she did not know the name of that private doctor.  

A December 2007 VA medical record revealed that diabetic medications were stopped because of no diabetes and a January 2008 VA medical record revealed that a doctor said, without explanation, that a diagnosis of diabetes was incorrect.

The Board hereby affords the Veteran the benefit of the doubt in finding that she has met the criteria of 38 C.F.R. § 3.159 and a VA examination should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board is of the opinion that the Veteran has provided medical or lay evidence of a possible current diabetic disability, an aggravation or injury in service, and of symptoms since service and the current medical evidence is clearly insufficient to decide the claim.  As such, the Veteran has met the criteria of 38 C.F.R. § 3.159 and a VA examination should be obtained.  Id.  On remand the Veteran should be scheduled for an appropriate VA examination so that a medical opinion may be obtained to clarify the confusion in the record regarding whether she has a current diabetic disability and, if so, whether it is related to service or is secondary to her service-connected PCOD with amenorrhea.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).



Concerning the Veteran's claim for service connection for bilateral hearing loss, the Board notes that she was placed on an H1 hearing profile in service, according to a July 1988 audiogram, even though audiograms taken during service appear within normal limits.  No discharge examination or audiogram in 1991 is found in the claims file.  

The Board further notes that VA medical records dated in February 2007 revealed hearing sensitivity in the borderline normal range bilaterally.  However, the actual audiograms are not found in the claims file and the Board thus is unable to determine whether any hearing impairment meets the requirements of 38 C.F.R. § 3.385 for establishing a hearing disability.  Other VA medical records dated in July 2008 and March 2009 show the Veteran was provided hearing aids.

During her Board hearing the Veteran testified that she was diagnosed with hearing loss during service and that her supervisor probably told her to get her hearing checked.  She also testified that she was told she had moderate hearing loss in about 2004.  The Board notes that the Veteran was wearing hearing aids during her Board hearing.

In view of the fact that the results of the Veteran's VA audiograms from February 2007 are unavailable through no fault of her own, the Board hereby affords the Veteran the benefit of the doubt in finding that she has met the criteria of 38 C.F.R. § 3.159 and a VA examination should be obtained for her hearing loss claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board is of the opinion that the Veteran has provided medical or lay evidence of a possible current bilateral hearing loss disability, an aggravation or injury in service, and of symptoms since service.  As such, the Veteran has met the criteria of 38 C.F.R. § 3.159 and a VA examination should be obtained.  Id.  On remand the missing VA audiograms from February 2007 should be obtained and the Veteran should be scheduled for an appropriate VA examination so that a medical opinion may be obtained to clarify whether she has a current hearing loss disability and, if so, whether such is related to service.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).

Concerning the Veteran's claim for service connection for migraine headaches, the Board notes that her service treatment records have several references to headaches (although there is no diagnosis of migraine headaches).  For example, May 1987 service treatment records show that she was seen for a complaint of headache and throbbing pain that radiated down her neck and she was assessed with probable or acute sinusitis.  She was then hospitalized with severe bifrontal headaches and treated for headache, fever, and myalgias secondary probably to viral syndrome versus Rocky Mountain spotted fever.  No 1991 discharge examination is found in the claims file.  

Post-service, a January 2005 VA medical record diagnosed headaches with no change noted with a prescription of Depakote from the neurology clinic.  

A VA medical record dated in February 2008 shows treatment or complaint for headaches.  

November 2008 VA medical records noted that the Veteran still complained of headaches.  A November 2008 VA emergency department record noted an assessment of chronic headache from many years and a recommendation to take Tylenol whenever necessary.

According to a June 2009 VA neurology clinic record the Veteran was seen for a throbbing, bilateral headache with nausea and perhaps photophobia which occurred two to three times a week.  The Veteran told the examiner that she had these headaches all her life.  The examiner diagnosed headache with migraine features, but noted there were some inconsistencies in her history.  She was treated with nonsteroidal anti-inflammatory drugs and Topamax for prophylaxis.  

During her February 2011 Board hearing, the Veteran's representative said that the Veteran was diagnosed with migraine headaches while in service.  The Veteran complained of major headaches since service and said she received medications from VA.  She did concede that her headaches intensified after two post-service events: a stroke in August 2005 and a pedestrian accident in September 2007.  Under questioning, the Veteran denied her headaches were associated with the stroke because she said she had headaches while in service.

The Board will afford the Veteran the benefit of the doubt in finding that she has met the criteria of 38 C.F.R. § 3.159 and a VA examination should be obtained for this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board is of the opinion that the Veteran has provided medical or lay evidence of a possible current headaches disability, treatment for headaches while in service, and of continual headaches, including migraines, since service.  The current medical evidence is clearly insufficient to decide the claim.  As such, the Board finds that the Veteran has met the criteria of 38 C.F.R. § 3.159 and a VA examination should be obtained.  Id.  On remand the Veteran should be scheduled for an appropriate VA examination so that a medical opinion may be obtained to clarify whether she has a current migraine headache disability and, if so, whether such is related to service.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).

Concerning the Veteran's claim for service connection for flat feet, the Board notes that service treatment records are negative for any indication of pes planus.  However, the Veteran testified during her Board hearing that she had a foot problem in service but did not know that it was flat feet.  She claimed that her feet were burning on the bottom and that she had blisters and experienced something like a charley horse in the middle of her foot.  She also claimed that her complaints in service led to a dispensary issuing her inserts for her boots.  She testified that her first episode with foot problems was during AIT and that she also reported foot problems while stationed in Korea and in Germany.  She denied any foot problems before service and stated that she was disqualified in 1995 for reenlistment, in part, due to flat feet.  A June 1995 letter to the Veteran from a Memphis military entrance processing station confirms that the Veteran was found disqualified for reenlistment, in part, due to her flat feet.

An October 1996 VA skin examination noted that the Veteran had mild tinea pedis, but there is no mention of flat feet, and a November 2005 VA medical record did not list flat feet in the Veteran's past medical history.  

A May 2007 VA medical record showed a diagnosis of flat feet, or pes planus, but worse on the right.  

An August 2008 VA medical record noted the Veteran had a pes planus deformity.

January 2009 VA medical records indicated that the Veteran complained of arch pain in her right foot and requested and received new orthopedic shoes to replace an old worn-out pair.  Pes planus was diagnosed.  

A June 2009 VA medical record noted a past medical history for flat feet.

It is unclear from the record whether the Veteran's pes planus is a congenital defect that pre-existed service or developed later in life.  While veterans are not awarded service connection for congenital defects, service connection can be granted for a superimposed injury or disease caused by service or for a pre-existing disease considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.303, 3.306.  The Veteran essentially contends that her flat feet disorder is related to service as a result of aggravation.  The Veteran has asserted, at least in part, that once she was called to active duty her pre-existing congenital pes planus was aggravated during her period of active duty because her feet burned, she formed blisters, and she had a charley-horse sensation in the middle of her feet.  In the alternative, the Veteran is also claiming service connection for pes planus that originated due to service.

The Board observes that the Veteran's lay evidence of foot difficulties in service is competent evidence to show possible aggravation in service of a pre-existing congenital condition, as well as of in-service occurrence of a disease or injury, because foot difficulties are that type of disorder capable of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus); see also Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007) (holding that medical evidence is not always required to establish the elements of in-service incurrence and nexus).

It is well-settled that in its decisions, the Board may not rely upon its own unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As such, without further clarification, the Board is without medical expertise to ascertain whether the Veteran's pre-existing congenital flat feet were aggravated during her period of active military service or, alternatively, whether flat feet were due to service.

Therefore, on remand the Veteran shall be scheduled for an appropriate VA examination so that a medical opinion may be obtained to clarify whether her flat feet were incurred or aggravated during active service.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and her representative and ask them to specify all private and VA medical care providers who treated her for her diabetes, hearing loss, headache, and flat feet disorders and whose records are not found within the claims file.  Of particular interest are any outstanding VA medical records of audiograms from the Memphis VAMC from February 2007.  After the Veteran has signed the appropriate release(s), the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran and her representative that are not already associated with the claims file.

2.  After the development requested above has been completed, the RO/AMC shall arrange for the Veteran to be scheduled for appropriate VA examinations so as to ascertain the nature and etiology of her asserted diabetes, hearing loss, migraine headache, and flat foot disorders that may be present.  The claims file and a copy of this Remand must be made available to each reviewing examiner, and each examiner should indicate in his or her report that the claims file was reviewed.  Any and all indicated evaluations, studies and tests deemed necessary by an examiner should be accomplished.

(a)  The diabetes examiner, following review of the claims file and the examination, is to render an opinion as to (a) whether the Veteran has a current diagnosis of diabetes mellitus, type II and, if so, (b) whether it is at least as likely as not (a 50 percent or more degree of probability) that any diabetes mellitus was incurred in, or aggravated by, service.  This shall include an opinion as to whether it is at least as likely as not that any current diabetes mellitus is due to her service-connected polycystic ovarian disease with amenorrhea.

(b)  In regard to bilateral hearing loss, the audiological examiner must record a detailed history of inservice and post-service noise exposure.  After a review of the examination findings and the entire evidence of record, the examiner must render opinions (a) as to whether the Veteran has any current hearing loss within the meaning of 38 C.F.R. § 3.385 and, if so, (b) whether it is at least as likely as not (a 50 percent or more degree of probability) that any current hearing loss disability is etiologically related to service.  

(c)  In regard to migraine headaches, the examiner (a) shall clearly identify (by diagnosis) whether the Veteran currently has a disability or disabilities which is/are manifested at least in part by headaches.  If the Veteran has any currently diagnosed headache-related disability, the examiner shall render an opinion (b) as to whether it is at least as likely as not (a 50 percent or more degree of probability) that the disability found on examination is related to the Veteran's period of active service extending from December 1986 to April 1991.

(d)  In regard to flat feet, the examiner shall opine (a) whether it is at least as likely as not (a 50 percent or more degree of probability) that any currently diagnosed flat foot disability is the result of a superimposed injury or disease on the Veteran's complained-of foot problems while in service.  If such is not found, the examiner shall opine (b) whether it is at least as likely as not (a 50 percent or more degree of probability) that any diagnosed flat foot disorder was incurred, or aggravated (permanently worsened) beyond the natural progression of the disease, as the result of active service from December 1986 to April 1991.

A complete rationale must be given for all opinions and conclusions expressed.  In discussing his or her opinions, each examiner should acknowledge the Veteran's lay statements of record relating to the onset of the Veteran's disorders, as well as the medical evidence of record, including service treatment records.  The rationale for all opinions expressed should be provided in a legible report.

3.  After completion of the above and any additional development deemed necessary, the issues on appeal shall be reviewed.  If any of the determinations remain adverse to the Veteran, she and her representative should be provided an appropriate Supplemental Statement of the Case and given an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


